Per Curiam.

The law will not allow a new trial to the defendant, merely to afford him an opportunity to prove the plaintiff a felon. Such an indulgence would not have been granted to the people, if the party so charged had been once tried and acquitted. If the defendant had discovered new evidence which went to the plea of not guilty and that only, it would have altered the case; but we cannot permit him to fish for further evidence to support his plea of a justification of such a charge. The motion must be denied.
Motion denied.